                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1137 Page 1 of 17



                              1   CHARLES G. LA BELLA (SBN 183448)
                                  charles.labella@btlaw.com
                              2   ERIC BESTE (SBN 226089)
                              3   eric.beste@btlaw.com
                                  ZACHARY P. HELLER (CA Admission pending)
                              4   zachary.heller@btlaw.com
                                  BARNES & THORNBURG LLP
                              5   655 West Broadway, Suite 900
                                  San Diego, California 92101
                              6   Telephone: 619.321.5000
                              7   Facsimile: 619.284.3894
                              8   RANDY GORDON
                                  randy.gordon@btlaw.com
                              9   BARNES & THORNBURG LLP
                                  2121 N. Pearl Street, Suite 700
                        10        Dallas, TX 75201
                                  Telephone: 214.258.4148
                        11        Facsimile: 214.258.4199
                        12        Attorneys for Plaintiff,
                        13        Public Watchdogs

                        14                              UNITED STATES DISTRICT COURT
                        15                           SOUTHERN DISTRICT OF CALIFORNIA
                        16
                        17
                                  PUBLIC WATCHDOGS, a                 Case No. '19CV1635 JM MSB
                                  California 501(c)(3) corporation,
                        18
                                                         Plaintiff,
                        19                                            MOTION FOR PRELIMINARY
                                       v.
                                                                      INJUNCTION AND TEMPORARY
                        20        SOUTHERN CALIFORNIA
                                                                      RESTRAINING ORDER, AND
                                  EDISON COMPANY; SAN DIEGO
                        21                                            MEMORANDUM OF POINTS AND
                                  GAS & ELECTRIC COMPANY;
                                                                      AUTHORITIES IN SUPPORT
                        22        SEMPRA ENERGY; HOLTEC
                                  INTERNATIONAL; UNITED
                        23                                            Complaint Filed:
                                  STATES NUCLEAR
                                                                      Judge:
                        24        REGULATORY COMMISSION;
                                  and DOES 1 through 100,
                        25
                        26                             Defendants.

                        27
                        28
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW

      SAN DIEGO
              0
                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1138 Page 2 of 17



                              1                                  Preliminary Statement
                              2         Plaintiff Public Watchdogs has filed a Complaint alleging federal and state
                              3   claims against Defendants, who are in the process of burying toxic nuclear waste in
                              4   defective containment vessels on a site that is in a tsunami inundation zone, between
                              5   two seismic fault lines, a mere 108 feet from the Pacific Ocean. Because there is an
                              6   imminent danger that the canisters will fail and release deadly radioactivity into a
                              7   highly populated region of Southern California, immediate equitable relief is
                              8   warranted.
                              9          I.     NATURE OF THE MOTION
                        10              By way of this Motion, Plaintiff Public Watchdogs1 seeks a preliminary
                        11        injunction and temporary restraining order enjoining Defendants Southern California
                        12        Edison Company (“Edison”), San Diego Gas & Electric Company (“SDG&E”),
                        13        Sempra Energy (“Sempra”)2, Holtec International (“Holtec”), and the United States
                        14        Nuclear Regulatory Commission (“NRC”) from transferring toxic nuclear waste into
                        15        defective Holtec storage canisters at the defunct San Onofre Nuclear Generating
                        16        Station (“SONGS”) and burying those canisters.              Due to the Defendants’
                        17        mismanagement and mishandling of the nuclear waste, the design and manufacturing
                        18        defects of the Holtec canisters, and the dangerous burial site, there is an imminent
                        19        danger that the canisters will fail, releasing deadly nuclear waste into the surrounding
                        20
                                  1
                        21           Public Watchdogs is a 501(c)(3) non-profit corporation that operates as a public
                                  safety advocate to ensure that government agencies and special interests comply with
                        22        all applicable laws, including public-safety and environmental-protection laws,
                        23        especially in the public utilities industry. Plaintiff has at least one member who lives
                                  within the zone of exposure for a potentially catastrophic release of radioactive
                        24        material from Defendant’s actions. See Declaration of Nina Babiarz (“Babiarz
                        25        Decl.”), ¶¶ 2-3.
                                  2
                        26           Edison and SDG&E are public utilities that own 78.2 % and 20% of SONGS,
                                  respectively. Sempra is the parent company of SDG&E. Complaint ¶¶ 5-7;
                        27        Declaration of Charles G. La Bella (“La Bella Decl.”), ¶ 2, Ex. 1. Edison, SDG&E
                        28        and Sempra shall be collectively referred to hereinafter as the “SONGS Defendants.”
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW

      SAN DIEGO
              0
                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1139 Page 3 of 17



                              1   area and causing catastrophic harm to the environment and residents of San Diego
                              2   County, including members of Public Watchdogs. Despite these clear warning signs,
                              3   Defendants have already buried 31 defective canisters and are in the process of filling
                              4   and burying 42 more. Defendants are planning to bury the next canister this week—
                              5   on August 29, 2019—and a second canister by September 6, 2019. Immediate
                              6   injunctive relief is necessary to stop Defendants from filling and burying additional
                              7   canisters. This is so because once a defective canister is buried, there is no existing
                              8   method to (1) unearth the canister, (2) transfer the nuclear waste to either a safer
                              9   canister or a safer location, or (3) inspect the canister to determine whether or not its
                        10        critical systems are functioning properly. In other words, the peril looms and
                        11        consequences are irreparable, and only a Temporary Restraining Order can prevent
                        12        this harm from occurring.
                        13                 II.   FACTUAL BACKGROUND
                        14                A. The SONGS Defendants are burying deadly nuclear waste in a tsunami
                                             inundation zone, near a fault line, 108 feet from the ocean, in a heavily
                        15                   populated area.
                        16                Due in large part to the safety and regulatory failures described in detail in the
                        17        Complaint, SONGS ceased operations on June 12, 2013, and began the process of
                        18        “decommissioning” its then-existing electric generating facilities.3 There was no
                        19        objective, independent risk assessment performed before the SONGS Defendants’
                        20        decommissioning plan was adopted, approved by the NRC, and implemented in this
                        21        high-risk location. Under this decommissioning plan, the SONGS Defendants are to
                        22        dispose of “Spent Nuclear Fuel” (SNF)—high-level nuclear waste lethal to humans
                        23        and toxic to the environment—by burying it onsite in a containment system that will
                        24        store SNF nearly 20 feet underground.4 This containment system, also referred to as
                        25
                        26
                        27        3
                                      Complaint ¶¶ 18-32.
                        28        4
                                      Id.
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                             -2-
              ;o
    SA N D IE GO
                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1140 Page 4 of 17



                              1   the Independent Spent Fuel Storage Installation (hereinafter “ISFSI”), is ill-
                              2   conceived and dangerously located.5
                              3           B. Current Wet Storage.
                              4           From the inception of operations at SONGS, and continuing during the period
                              5   of active electricity generation, SNF has been stored in “wet storage” holding pools
                              6   in Units 2 and 3. When operations ceased at the plant, the SONGS Defendants
                              7   continued to use wet storage to maintain the SNF. These wet storage pools and their
                              8   external structures were specifically designed and built to ensure the relatively safe
                              9   storage of this toxic and radioactive material. Today, the wet storage units in Units 2
                        10        and 3 are as safe to the public or the environment as when the plant was fully
                        11        operational, and the risks remain the same.
                        12                C. Ill-Conceived Idea of Transferring SNF Out of Wet Storage.
                        13                Once operations ceased at the plant, the SONGS Defendants led a group of
                        14        corporate interests in formulating a “Decommissioning Plan” that envisioned, among
                        15        other things, moving the SNF from the relatively safe wet storage in Units 2 and 3
                        16        into “dry storage” canisters that would hold the SNF during an extended cooling
                        17        process. Under the initial plan proposed by the SONGS Defendants, the SNF was to
                        18        be moved from the relatively safe wet storage pools, loaded into 72 self-cooling “dry
                        19        storage” canisters, and transported to an undetermined permanent storage facility.
                        20        Although this initial idea morphed into the current Decommissioning Plan – with
                        21        extended storage now occurring at the inherently dangerous SONGS location – the
                        22        transfer of SNF from wet storage to dry storage canisters remains a cornerstone of
                        23        the SONGS Defendants’ scheme. And it is the root cause of the current dangers to
                        24        life, health, and property that triggered this request for injunctive relief.
                        25                In the initial decommissioning plan, the SONGS Defendants acknowledged
                        26        that it wanted to move SNF from SONGS to a yet undetermined site. The desire was
                        27
                        28        5
                                      Complaint ¶ 52; La Bella Decl. ¶¶ 4-6, Exs. 3-5.
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                             -3-
              ;o
    SA N D IE GO
                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1141 Page 5 of 17



                              1   explicitly stated on numerous occasions by SONGS Defendants. For example, in a
                              2   September 2014 “Post –Shutdown Report” transmitted to the NRC, Palmisano,
                              3   (Edison’s Vice President and Chief Nuclear Officer) stated:
                              4          As discussed in the Spent Fuel Management Period details and the
                                         currently submitted IFMP (Irradated Fuel Management Plan), it will be
                              5          necessary to further expand the current ISFSI (Independent Spent Fuel
                                         Storage Installation) capacity to store the complete inventory of Units 2
                              6          and 3 spent fuel. The location, capacity, and technology to be employed
                                         have yet to be finalized.
                              7
                                         In other words, the Decommissioning Plan was conceived and put into play by
                              8
                                  the SONGS Defendants before it knew whether the “location, capacity and
                              9
                                  technology” existed to safely store SNF outside of the current wet storage. Nor did
                        10
                                  the original decommissioning plan contemplate the long-term burial of SNF on the
                        11
                                  SONGS site. Rather, it was only by virtue of the NRC’s failure to approve a
                        12
                                  permanent storage facility that the SONGS Defendants’ plan morphed into one
                        13
                                  involving the removal of SNF from wet storage in Units 2 and 3, transportation into
                        14
                                  dry canisters, and burial of the SNF near the beach in San Onofre. By altering the
                        15
                                  Decommissioning Plan to permit moving SNF from Units 2 and 3, placing this
                        16
                                  dangerous substance into thin, inferior, and untested canisters, and dropping them
                        17
                                  into holes dug into the beach at the San Onofre, the SONGS Defendants, with the
                        18
                                  NRC’s concurrence, substantially increased the danger of a nuclear disaster involving
                        19
                                  SNF.
                        20
                                         D. The Transfer Debacle.
                        21
                                         The process of transferring SNF out of wet storage – overseen from the outset
                        22
                                  by Thomas J. Palmisano, Defendant Edison’s Vice President and Chief Nuclear
                        23
                                  Officer – has been riddled with negligence, flawed management, inadequate
                        24
                                  oversight and performance, errors, miscues, and “near misses” of a nuclear disaster.
                        25
                                  The NRC’s own analysis, in scientific and technical jargon, is the best evidence of
                        26
                                  the total breakdown that has occurred at SONGS during the removal of SNF from
                        27
                                  the relative safety of wet storage in Units 2 and 3 and transfer into dangerous dry
                        28
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                           -4-
              ;o
    SA N D IE GO
                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1142 Page 6 of 17



                              1   storage.
                              2         On July 22, 2018, on Palmisano’s watch, the SONGS Defendants nearly
                              3   dropped a 49-ton canister full of deadly radioactive nuclear waste more than 18 feet
                              4   into the ISFSI when it was caught on a quarter inch thick steel guide ring. The
                              5   SONGS Defendants referred to this event as an “unsecured load event.” In actuality,
                              6   this event could have turned San Onofre State Beach Park and much of Southern
                              7   California into a permanently uninhabitable nuclear wasteland.
                              8         Pursuant to 10 C.F.R. § 72.75, any incident involving nuclear waste must be
                              9   reported to the NRC within twenty-four hours. And yet despite this clear and
                        10        unambiguous directive, Palmisano and the SONGS Defendants never filed a written
                        11        report of this incident to the NRC. As a result, the public was kept in the dark about
                        12        the potentially disastrous incident on July 22, 2018. And, if the NRC and SONGS
                        13        Defendants had their way, the public would still be in the dark about this incident.
                        14              It wasn’t until ten days later when there was yet another potentially
                        15        catastrophic event at SONGS that the NRC was notified orally by the SONGS
                        16        Defendants of another incident. The facts surrounding this second event – as
                        17        recounted by the NRC – are equally troubling:
                        18              On Friday, August 3, 2018, at approximately 1:30 pm (PST), SONGS
                                        was engaged operations involving movement of a loaded spent fuel
                        19              storage canister into its underground ISFSI storage vault (HI-STORM
                                        UMAX storage system). As the loaded spent fuel canister was being
                        20              lowered into the storage vault using lifting and rigging equipment, the
                                        licensee’s personnel failed to notice that the canister was misaligned and
                        21              was not being properly lowered. The licensee continued to lower the
                                        rigging and lifting equipment until it believed that the canister had been
                        22              fully lowered to the bottom of the storage vault. However, a radiation
                                        protection technician identified elevated radiation readings that were not
                        23              consistent with a fully lowered canister. The licensee then identified
                                        that the loaded spent fuel canister was hung up on a metal flange near
                        24              the top of the storage vault, preventing it from being lowered, and that
                                        the rigging and lifting equipment was slack and no longer bearing the
                        25              load of the canister.
                        26              In this circumstance, with the important to safety (ITS) rigging and
                                        lifting equipment completely down in the lowest position, the ITS
                        27              equipment was disabled from performing its designed safety function of
                                        holding and controlling the loaded canister from a potential canister
                        28              drop condition. . . . The estimated time the canister was in an unanalyzed
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                           -5-
              ;o
    SA N D IE GO
                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1143 Page 7 of 17



                              1           credible drop condition was approximately 45 minutes to 1 hour in
                                          duration.
                              2
                              3   Exhibit 36 to Complaint, at 2.
                              4           E. The Admission of Negligence.
                              5           In its initial reaction to the August incident, the NRC appeared to understand
                              6   the chaos resulting from mismanagement by Palmisano and others at the SONGS
                              7   Defendants.     In its Special Inspection Report and Notice of Violation dated
                              8   November 28, 2018, the NRC notified the SONGS Defendants:
                              9           The NRC is concerned about apparent weaknesses in management
                                          oversight of the dry cask storage operations. Your staff did not perform
                        10                adequate direct observational oversight of downloading activities
                                          performed by your contractor, insuring adequate training of individuals
                        11                responsible for performing downloading operations, provide adequate
                                          procedures for downloading operations, or ensure that conditions
                        12                adverse to quality were entered into the corrective action program. The
                                          NRC identified that a causal factor for the misalignment incident
                        13                involved management weakness in the oversight of dry cask storage
                                          operations.
                        14
                                  (Ex. 37 to Complaint at page 2). These observations would be troubling enough if
                        15
                                  they were discovered at a child day care center, or at a fertilizer manufacturing
                        16
                                  facility. In the context of the highly dangerous activity of transporting deadly nuclear
                        17
                                  fuel, they are terrifying.
                        18
                                          The NRC further found that in addition to experiencing “difficulty in aligning
                        19
                                  canister 28 for downloading into the independent spent fuel installation vault,” and
                        20
                                  repeatedly causing “contact between the canister and vault components” for months,
                        21
                                  the SONGS Defendants did not even include mention of these failures in any
                        22
                                  corrective action program, or perform an assessment to prevent such dangerous
                        23
                                  events from happening in the future.6 Thus, months after the dangerous events of
                        24
                                  July and August 2018, the SONGS Defendants still did not have post-incident
                        25
                                  measures in place to avoid future incidents.
                        26
                                          Notwithstanding the gross negligence demonstrated by Palmisano and his
                        27
                        28        6
                                      Exhibit 37 to Complaint, at 5 (“Enclosure 1”).
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                            -6-
              ;o
    SA N D IE GO
                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1144 Page 8 of 17



                              1   team, NRC left it to the SONGS Defendants to address training and other related
                              2   failures, and did not require an objective and independent analysis of how to avoid
                              3   future incidents. Yet even Edison recognized the malfeasance of its personnel, as it
                              4   soon thereafter replaced Palmisano as SONGS’ Chief Nuclear Officer and reassigned
                              5   him to a “Community Engagement Panel” position. Thus, Defendant Edison itself
                              6   has acknowledged the gross negligence of Palmisano and his management team at
                              7   SONGS – the same team that has been in place from the inception of the
                              8   Decommissioning Plan to its recent execution. But this stunning admission by
                              9   Defendant Edison of a systemic and deep-rooted concern about safety and
                        10        supervisory management concerns at SONGS does nothing to address either the root
                        11        cause of the problem – that is, the transportation of SNF from relatively safe wet
                        12        storage to relatively unsafe dry canisters – or obviate the need for a dispassionate and
                        13        independent analysis of the risks.
                        14              F. Calamitous Canisters.
                        15              In addition to the dangerous manner in which the SONGS Defendants are
                        16        executing the Decommissioning Plan, the safety of the canisters into which they are
                        17        loading SNF are highly questionable. Even if the already buried canisters had not
                        18        been compromised by scratches and other damage, these receptacles were never
                        19        intended for long term storage or transportation to a permanent storage facility. The
                        20        canisters cannot be opened safely, and the fuel cannot be transferred to another
                        21        canister or back into wet storage should its tomb fail. Indeed, the canisters themselves
                        22        are guaranteed by Defendant Holtec for a mere 25 years, and they are buried into
                        23        silos or sleeves that are guaranteed for only 10 years. These factors alone are
                        24        sufficient to justify a temporary cessation of transportation to dry storage.
                        25              In January 2018, the SONGS Defendants began transferring the SNF from
                        26        refrigerated “wet storage” holding pools into 73 passively cooled “dry storage”
                        27
                        28
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                            -7-
              ;o
    SA N D IE GO
                    Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1145 Page 9 of 17



                              1   canisters designed and manufactured by Holtec.7 A single Holtec canister contains
                              2   hazardous radioisotopes (collectively, the canisters hold thousands of spent fuel
                              3   rods), including more radioactive Cesium-137 than what was released globally
                              4   during the Chernobyl Disaster.8        Among the problems with the design and
                              5   manufacture of these canisters are:
                              6         First, the Holtec canisters are not guaranteed to function long enough for any
                              7   of the stored nuclear waste to be transferred safely. Indeed, Holtec warrants the
                              8   canisters for only 25 years despite the radioisotopes in each canister remaining
                              9   radioactive and deadly for centuries.9 Similarly, the system used to store the canisters
                        10        in steel-lined, underground concrete holes in the ISFSI is guaranteed for only 10
                        11        years.10
                        12              Second, the Holtec canisters are problematically designed and manufactured
                        13        for the purpose of storing nuclear waste.11 Specifically, the Holtec canisters are so-
                        14        called “thin-wall” canisters, with only a 5/8 inch thick stainless steel wall that is
                        15        susceptible to “gouging” and attendant failure.12 By contrast, the vast majority of
                        16        international nuclear decommissioning projects employ thick-walled dry casks with
                        17
                        18
                        19
                        20
                        21        7
                                     Complaint ¶ 66; La Bella Decl. ¶ 3, Ex. 2.
                                  8
                        22           Complaint ¶ 50.
                                  9
                                     Complaint ¶ 67; La Bella Decl. ¶ 9, Ex. 8.
                        23        10
                                     Id.
                        24        11
                                     The standards used to evaluate the design and manufacture of nuclear waste
                                  storage canisters include several set by the American Society Mechanical Engineers
                        25
                                  (ASME), such as the standards for Boiler and Pressure Vessels (the standard
                        26        allegedly applicable to the Holtec canisters). See March 2019 Community
                        27        Engagement Panel Transcript at 165:23-167:1, a copy of which is attached to the
                                  Complaint as Exhibit 9.
                        28        12
                                     Complaint ¶¶ 68-71.
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                            -8-
              ;o
    SA N D IE GO
                  Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1146 Page 10 of 17



                              1   anywhere between 9 and 18-inch thick walls.13 These casks are made of lead, steal,
                              2   concrete and/or copper to create a strong radiation barrier.14
                              3         Third, and perhaps most troubling, many of the canisters have broken
                              4   components called stand-off shims.        These shims were designed to enhance
                              5   convection cooling of the hot fuel assemblies by creating additional space for helium
                              6   gas to flow throughout the canister so that the stored spent nuclear fuel does not over-
                              7   heat and unleash a deadly nuclear reaction. But these same shims render the canisters
                              8   particular susceptible to leakage, especially if jostled during a tsunami or earthquake.
                              9         G. SONGS Defendants narrowly avoided a radioactive disaster by
                                           nearly dropping two 49-ton canisters full of deadly radioactive
                        10                 nuclear waste, then attempting to cover it up.
                        11              As if the canister defects were not enough, the process for handling the
                        12        canisters is itself flawed.   As outlined above, on July 22, 2018, the SONGS
                        13        Defendants nearly dropped a 49-ton canister full of deadly radioactive nuclear waste
                        14        more than 18 feet into the ISFSI when it was caught on a quarter inch thick steel
                        15        guide ring.15 Ten days later, on August 3, 2018, the SONGS Defendants once again
                        16        lost control of a 49-ton canister full of radioactive nuclear waste while it was being
                        17        lowered into a below-ground storage silo. In both instances, the relevant Defendants
                        18        failed to provide timely notice to the NRC of these nears misses.16 And in response
                        19        to these potentially catastrophic events, the NRC merely imposed a financially
                        20        insignificant fine on one of the SONGS Defendants. Predictably, the SONGS
                        21        Defendants offered nothing more than vague assurances of greater care going
                        22
                                  13
                                     A leading alternative, the CASTOR thick-wall canister, is the containment and
                        23
                                  transportation product of choice for the majority of decommission projects across
                        24        the world. See Castor, Eur. Nuclear Soc’y,
                                  https://www.euronuclear.org/info/encyclopedia/castor.htm (last visited July 24,
                        25
                                  2019).
                        26        14
                                     Complaint ¶ 70.
                                  15
                        27           Complaint ¶¶ 84-86; La Bella Decl. ¶ 13, Ex. 12 [Nov. 28, 2018 Letter, at 7-8].
                                  16
                                     Complaint ¶ 91; Babiarz Decl. ¶ 4; La Bella Decl. ¶ 11, Ex. 10 [August 9, 2018
                        28        Community Engagement Panel Transcript at 104:12 – 107:18].
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                           -9-
              ;o
    SA N D IE GO
                  Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1147 Page 11 of 17



                              1   forward. These are but two specific examples of the NRC’s abdication of its
                              2   regulatory and supervisory obligation to ensure public safety at SONGS, thereby
                              3   requiring Plaintiff to bring this action and seek immediate injunctive relief.
                              4         H. Suspect Site Selection.
                              5         Aside from the flawed transfer process and the loading of deadly SNF into
                              6   questionable dry storage canisters, the suspect site chosen by the SONGS Defendants
                              7   for this entombing is itself enough to warrant injunctive relief. Defendants seek to
                              8   continue the burial of dangerous SNF in questionable canisters in a tsunami zone that
                              9   sits atop several fault lines, yards away from the Pacific Ocean. Given the numerous
                        10        dangerous incidents and repeated management failures at this particular site, Plaintiff
                        11        is entitled to a temporary reprieve of the hazardous activities to allow for a more
                        12        objective analysis of the risks be conducted.
                        13               III.   ARGUMENT
                        14              A. Plaintiff easily clears the temporary equitable relief bar.
                        15              The standards for obtaining a preliminary injunction or temporary restraining
                        16        order are well established: a plaintiff must establish that (1) it will likely suffer
                        17        irreparable harm in the absence of preliminary relief; (2) it is likely to succeed on the
                        18        merits of its claims; (3) the balance of equities tips in its favor; and (4) an injunction
                        19        is in the public interest. Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
                        20        The Ninth Circuit approaches these factors with a sliding scale: so long as the
                        21        plaintiff establishes a likelihood of irreparable injury and an injunction is in the public
                        22        interest, it need only show “serious questions going to the merits” and “a balance of
                        23        hardships that tips sharply towards the plaintiff.” All. for the Wild Rockies v. Cottrell,
                        24        632 F.3d 1127, 1135 (9th Cir. 2011).
                        25              As federal courts throughout the nation have recognized, the disposal of
                        26        hazardous materials is a paradigmatic fact-pattern demonstrating the necessity and
                        27        propriety of temporary injunctive relief. Interfaith Cmty. Org. v. Honeywell Int'l,
                        28        Inc., 399 F.3d 248 (3d Cir. 2005) (injunctive relief granted to non-profit community
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                            - 10 -
              ;o
    SA N D IE GO
                  Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1148 Page 12 of 17



                              1   organization against chemical manufacturer to require clean-up of contaminated
                              2   chromium); FiberMark N. Am., Inc. v. Jackson, No. CIV. A. 07-839 (MLC), 2007
                              3   WL 4157235, at *1 (D.N.J. Mar. 28, 2007) (TRO granted to enjoin defendant from
                              4   causing or allowing discharge of solid waste into river); Hirt v. Richardson, 127 F.
                              5   Supp. 2d 833 (W.D. Mich. 1999) (court granted TRO to enjoin Department of
                              6   Energy’s shipment of plutonium, but ultimately denied preliminary injunction as an
                              7   impermissible intrusion on executive branch's authority over foreign policy).
                              8         B. Irreparable harm is self-evident.
                              9         “Environmental injury, by its nature, can seldom be adequately remedied by
                        10        money damages and is often permanent or at least of long duration, i.e., irreparable.”
                        11        All. for the Wild Rockies, 632 F.3d at 1135. Here, once a defective Holtec canister is
                        12        buried, there is no way to (1) unearth the canister, (2) transfer the nuclear waste to
                        13        either a safer canister or a safer location, or (3) inspect the canister to determine
                        14        whether or not its critical systems are functioning properly. Indeed, the Chief
                        15        Nuclear Officer at SONGS, Tom Palmisano, admitted that there is no existing method
                        16        for safely opening the defectively designed canisters.17 He also stated that it would
                        17        be at least three years before the techniques necessary to unload and inspect a canister
                        18        could possibly be developed.18 And yet—in the face of this stunning admission and
                        19        before the technique is developed—the NRC has permitted the burying to resume.
                        20        Greg Jacsko, the former head of the NRC in 2012 when SONGS shut down, has also
                        21        stated that the SONGS Defendants should stop burying nuclear waste at SONGS
                        22        because “once they get loaded, I don’t see them ever taking those canisters out of
                        23
                        24
                        25
                        26
                                  17
                        27           La Bella Decl. ¶ 10, Ex. 9 [March 22, 2018 Community Engagement Panel
                                  Meeting Transcript at 85:16–86:18].
                        28        18
                                     Id.
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                           - 11 -
              ;o
    SA N D IE GO
                  Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1149 Page 13 of 17



                              1   there.”19 In short, Defendants are creating what one scientific commentator has
                              2   called a “trash heap deadly for 250,000 years.”20
                              3         C. An injunction is in the public interest.
                              4         There is a strong “public interest in preserving nature and avoiding irreparable
                              5   environmental injury.” All. for the Wild Rockies, 632 F.3d at 1138. Given the nature
                              6   of the environmental—indeed, human—costs associated with the burial of
                              7   radioactive waste in defective containers on dangerous grounds, public interest can
                              8   be served only by equitable relief.
                              9         D. The balance of hardships tips sharply in Plaintiff’s favor.
                        10              Courts considering whether or not to grant a motion for preliminary injunction
                        11        or temporary restraining order “must balance the competing claims of injury and
                        12        consider the effect of granting or withholding the requested relief, paying particular
                        13        regard to the public consequences.” Winter, 555 U.S. at 129. Here, just as there
                        14        would be no harm to the public in halting the transfer and burial of the defective
                        15        Holtec canisters, so would it be with respect to Defendants. Maintaining the status
                        16        quo will cause Defendants little or no harm as this matter is reviewed by the Court
                        17        on a full record.21 In the meantime, the spent fuel can remain in the pools that were
                        18        designed and tested for this very purpose.
                        19
                        20
                        21        19
                                     https://www.kpbs.org/news/2018/aug/02/former-nrc-chief-says-edison-should-
                        22        stop-burying-n/ (embedded video of Jacsko statements).
                                  20
                                     David Biello, Spent Nuclear Fuel: A Trash Heap Deadly for 250,000 Years or a
                        23
                                  Renewable Energy Source?, Sci. Am. (Jan. 28, 2009),
                        24        https://www.scientificamerican.com/article/nuclear-waste-lethal-trash-or-
                                  renewable-energy-source.
                        25        21
                                     Any assertion that Defendants would be harmed is quickly disproven by the fact
                        26        that they themselves halted the transfer and burial of Holtec canisters for thirteen
                        27        months. Given the expedited nature of this litigation, Defendants can hardly
                                  complain about an extension of this moratorium while the Court assesses the
                        28        allegations in the Complaint.
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                          - 12 -
              ;o
    SA N D IE GO
                  Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1150 Page 14 of 17



                              1          E. Plaintiff Will Likely Succeed on the Merits.
                              2          Plaintiff’s Complaint raises “serious questions” regarding the propriety of
                              3   Defendants’ actions, and is likely to prevail on each of its claims for (1) violation of
                              4   the Administrative Procedure Act (5 U.S.C. § 701 et seq.), (2) public nuisance, and
                              5   (3) strict products liability.
                              6                 1. Violation of Administrative Procedure Act
                              7          Plaintiff alleges that the NRC violated multiple provisions of the
                              8   Administrative Procedure Act (“APA”) by granting the SONGS Defendants’
                              9   application to amend its license and decommission the SONGS Facility.22
                        10               The APA governs the manner in which federal administrative agencies may
                        11        propose and establish regulations, and grants federal courts oversight over all agency
                        12        actions. “In enacting the APA, Congress made a judgment that notions of fairness
                        13        and informed administrative decision-making require that agency decisions be made
                        14        only after affording interested persons notice and an opportunity to comment.”
                        15        Chrysler Corp. v. Brown, 441 U.S. 281, 316 (1979); see also Riverbend Farms, Inc.
                        16        v. Madigan, 958 F.2d 1479, 1485 (9th Cir. 1992) (“[T]he notice and comment
                        17        requirements ... are designed to ensure public participation in rulemaking.”).
                        18               The NRC violated the Sections 553, 554, 556, 557 and 706 of the APA by,
                        19        inter alia, (1) failing to give the public and all interested parties an opportunity to
                        20        participate in the decision to approve the License Amendment, (2) approving the
                        21        License Amendment and the associate plan for storage of SNF in an “arbitrary” and
                        22        “capricious” manner “in excess of statutory jurisdiction, authority, or limitations, or
                        23        short of statutory right”, and (3) failing to perform proper oversight of the
                        24        decommissioning process.23
                        25        22
                                     An agency action must be “reviewable by statute” or be a “final agency action for
                        26        which there is no other adequate remedy[.]” 5 U.S.C. § 704. The NRC’s License
                        27        Amendment, as promulgated, is a final enactment, subject to immediate challenge
                                  and action by reason of current, subsisting, and binding effect.
                        28        23
                                     Complaint ¶¶ 107-18.
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                           - 13 -
              ;o
    SA N D IE GO
                  Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1151 Page 15 of 17



                              1                2. Public Nuisance
                              2         Plaintiff alleges that Edison, SDG&E, Sempra, and Holtec’s (collectively, the
                              3   “Nuisance Defendants”) implementation of the current decommissioning plan and
                              4   the associated threat of nuclear disaster constitute a public nuisance.
                              5         Under California law, a “nuisance” is “[a]nything which is injurious to health
                              6   … or is indecent or offensive to the senses, or an obstruction to the free use of
                              7   property, so as to interfere with the comfortable enjoyment of life or property[.]” Cal.
                              8   Civ. Code § 3479. The “mere apprehension of injury from a dangerous condition
                              9   may constitute a nuisance where it interferes with the comfortable enjoyment of
                        10        property[.]” McIvor v. Mercer-Fraser Co., 76 Cal. App. 2d 247, 254 (1946); see also
                        11        People v. Oliver, 86 Cal. App. 2d 885, 889 (1948) (“A fire hazard, at least when
                        12        coupled with other conditions, can be found to be a public nuisance and abated.”).
                        13        And a public nuisance is a nuisance “which affects at the same time an entire
                        14        community or neighborhood, or any considerable number of persons[.]” Cal. Civ.
                        15        Code § 3480. Pollution and damage to the environment caused by defendants’
                        16        actions are classic examples of public nuisance. See, e.g., Cal. Dep't of Toxic
                        17        Substances Control v. Campbell, 138 F.3d 772, 780 (9th Cir. 1998) (groundwater
                        18        contamination constitutes a public nuisance).
                        19              Here, the Nuisance Defendants’ acts pose an imminent, significant, and
                        20        unreasonable threat to the public health and safety of millions of people that live and
                        21        work anywhere near SONGS.           In addition to the catastrophic impact on the
                        22        environment and neighboring communities, this potential disaster would also cause
                        23        significant, unreasonable, and irreparable harm to Public Watchdogs in its role as a
                        24        public safety advocate working to ensure that government agencies and special
                        25        interests comply with public-safety and environmental-protection laws.
                        26                     3. Strict Products Liability
                        27              Plaintiff alleges that Holtec is strictly liable for negligently designing,
                        28        manufacturing, and/or assembling the defective canisters used to store the SNF.
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                           - 14 -
              ;o
    SA N D IE GO
                  Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1152 Page 16 of 17



                              1          “The elements of a strict products liability cause of action are a defect in the
                              2   manufacture or design of the product or a failure to warn, causation, and injury.” Cty.
                              3   of Santa Clara v. Atl. Richfield Co., 137 Cal. App. 4th 292, 318 (2006) (citing Soule
                              4   v. Gen. Motors Corp., 8 Cal. 4th 548, 560 (1994)). Under California law, the doctrine
                              5   of strict liability is not “limited either ‘on a theory of privity of contract’ or ‘on the
                              6   theory that no representation of safety is made to the bystander.’” Price v. Shell Oil
                              7   Co., 2 Cal. 3d 245, 251 (1970). In other words, bystanders may recover in strict
                              8   liability.
                              9                 In our case, Holtec owed a duty to Plaintiff and California residents to
                        10        design and manufacture the Holtec canisters in such a way that made the canisters
                        11        safe for their intended purpose of permanently storing spent nuclear fuel at the
                        12        SONGS ISFSI. Holtec breached this duty by delivering canisters that (1) are not
                        13        guaranteed to function long enough for any of the stored radioisotopes to be
                        14        transferred safely, (2) fail to meet the acceptable industry standards for the design
                        15        and manufacture of nuclear waste storage containers, and (3) have broken
                        16        components.
                        17               F. Plaintiff need not provide an undertaking.
                        18               Rule 65(c) of the Federal Rules of Civil Procedure invests the Court “with
                        19        discretion as to the amount of security required, if any” to pay the costs and damages
                        20        sustained by any party found to have been wrongfully enjoined or restrained.
                        21        Barahona–Gomez v. Reno, 167 F.3d 1228, 1237 (9th Cir. 1999) (citing Doctor's
                        22        Assoc., Inc. v. Stuart, 85 F.3d 975, 985 (2d Cir. 1996)). “The district court may
                        23        dispense with the filing of a bond when it concludes there is no realistic likelihood
                        24        of harm to the defendant from enjoining his or her conduct.” Jorgensen v. Cassiday,
                        25        320 F.3d 906, 919 (9th Cir. 2003). Since there is no likelihood of harm to the SONGS
                        26        Defendants in halting the transfers of SNF to the defective Holtec canisters and
                        27        burying them pursuant to the decommissioning plan, Plaintiff requests that it not be
                        28        required to post a bond.
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                            - 15 -
              ;o
    SA N D IE GO
                  Case 3:19-cv-01635-JLS-MSB Document 2 Filed 08/29/19 PageID.1153 Page 17 of 17



                              1                                        Conclusion
                              2         Defendants are taking a dangerous course without adequately considering the
                              3   grave risks, or alternative courses of action. Because their movement and storage of
                              4   dangerous nuclear waste could irreparably harm Southern California for centuries,
                              5   their current course of recklessness must be stopped in its tracks. Temporary
                              6   equitable relief is a fair and necessary to avoid a quickly materializing disaster.
                              7                                                 Respectfully submitted,
                              8
                              9     Dated: August 26, 2019                      BARNES & THORNBURG LLP
                        10
                        11
                                                                                By: /s/ Charles G. La Bella
                        12                                                       Charles G. La Bella
                                                                                 Attorneys for Plaintiff
                        13                                                       Public Watchdogs
                        14
                        15
                        16
                        17
                        18
                        19
                        20
                        21
                        22
                        23
                        24
                        25
                        26
                        27
                        28
   B ARNES &
           &
T HORNBURG; LLP
            LLP
A T T O R N E Y S A TT L
                       LAW
                         AW
                                                                           - 16 -
              ;o
    SA N D IE GO
